» Case 2:20-cv-04988-JFW-AS Document 40-16 Filed 10/27/20 Page1lof3 Page ID #:285
9/6/2020 AT&T Yahoo Mail - RE: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)}

RE: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-
04988-JFW-AS)

From: Amanda Seabock (amandas@ potterhandy.com)

To: mrmolina@sbcglobal.net; rayballister@potterhandy.com; chriss@potterhandy.com
Ce: langervstadiumwinebeerminimarketandlamwaybz673361 7 @projects.filevine.com
Date: Friday, August 21, 2026, 12:63 PM PDT

Monica,

We're not filing any amended complaint. To be clear, you were not misled — we simply decided against it. As default has
already been entered, we'll stipulate to set it aside.

Amanda

 

Amanda Seabock, Esq.
AmandaS@PotterHandy.com

 

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

The information contained in this cmail may be confidential and/ov legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not au intended recipient, you are hereby netified that any unauthorized review, use,
disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
received this communication in error, please reply to the sender and destroy ail copies of the message. To contact us directly, send

in this E-mail was not intended or written to be used, and cannot be used by you, (i) te avoid any penalties imposed under the Internal
Revenue Code or, (ii} to promote, market er recommend to another party any transaction or matter addressed herein.

From: Amanda Seabock <amandas@potterhandy,com>

Sent: Monday, August 10, 2020 9:33 PM

Fo: Monica Molina <mrmolina@sbcglobal.net>; Ray Ballister <rayballister@potterhandy.com>
Cc: Chris Seabock <chtriss@potterhandy.com>;

langervstadiumwinebeerminimarketandlamwaybz6733617 @projects.filevine.com
Subject: RE: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

i will look into this immediately and respond substantively asap.

WS

 
Case 2:20-cv-04988-JFW-AS Document 40-16 Filed 10/27/20 Page 2o0f3 Page ID #:286
9/6/2020 AT&T Yahoo Mail - RE: Chris Langer v. Esperanza Molina, et al. (USDC California Centra!, Case No. 2:20-cv-04988-JFW-AS}

Amanda

 

Amanda Seabock, Esq.
AmandaS@PotterHandy.com

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

The information contained in this email may be confidential and/or iegally privileged. 1¢ has been sent for the soie use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prehibited. 1f you have
received this communication in error, please reply to the sender and destroy all copies of the message, Te contact us directly, send

to info@potterhandy.com, ‘Fax Opinion Disclaimer: ‘To comply with IRS regulations, we advise that any discussion of Federal tax issues
in this E-niail was not intended or written to be used, and cannot be used by you, (i) to ayoid any penalties imposed under the Infernal
Revenue Cade or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.

 

 

 

From: Monica Molina <mrmolina@sbcglobal.net>

Sent: Monday, August 10, 2020 11:06 AM

To: Amanda Seabock <amandas@potierhandy.com>; Ray Ballister <rayballister@potterhandy.com> |
Subject: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

 

Dear Ms. Seabock,

1 received an electronic notice of a request to enter default against my client in the above-referenced case. This
request is simply in bad faith and must be withdrawn immediately. You were copied on the emails following my meet
and confer under Local Ruie 7-3 with Mr. Ballister on Juiy 34, 2020. He agreed following our meet and confer, as
required prior to my client's motion to dismiss, to amend the complaint. He indicated that the amended complaint
would be filed on or about August 5,2020, which has not been done. !n the interim, you request an entry of default
against my client. That is sanctionable.

Please withdraw the request immediately or | will be forced to file a motion to set aside as well as a motion for
sanctions, attorney fees and costs.

Regards,

Monica R. Molina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

 

2/3
» » Case 2:20-cv-04988-JFW-AS Document 40-16 Filed 10/27/20 Page 3o0f3 Page ID #:287
9/6/2020 AT&T Yahoo Mail - RE: Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS}

T (747) 220-6655
F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain
information which is confidential, proprietary, attorney work-product or attorney-client privileged. If
this transmission is received by anyone other than the intended recipient(s), the recipient(s)
should immediately notify the sender by reply and then delete the transmission. In no event shall
this transmission be read, used, copied, reproduced, stored or retained by anyone other than the
intended recipient(s) except with their express written consent.

3/3

 
